Title: From Thomas Jefferson to Richard Price, 13 September 1789
From: Jefferson, Thomas
To: Price, Richard



Dear Sir
Paris Sep. 13. 1789.

My departure being now fixed to within a week or ten days from this time, I cannot omit first to acknowlege the receipt of your favor of Aug. 3. together with the book and pamphlets by Mr. Stone, which I am sure I shall read with pleasure and improvement.—The outlines of their constitution have been now fixed by the National assembly. They have decided that their legislative assembly shall be of constant existence. Opinions vary whether the elections shall be annual, biennial, or triennial: that it shall consist of a single body: but they are still free to divide that body into two or three sections, or to establish a council of revision with only powers of advice: and that the king shall have a negative, which may suspend a law till reconsidered and passed again by a subsequent assembly in which case it will become law. These outlines are to be filled up. It remains to give the outlines and fill up the plan of their judiciary system and provincial and municipal assemblies. Tranquillity is perfectly established at Paris, and pretty generally so thro’ the whole kingdom. There has been a faction in the assembly with very dangerous views. But they have found the mass of the nation so solidly united, that they seem to have abandoned all expectations of confusing the game. Accept my effectionate Adieus, and assurances of the sincere esteem & respect with which I have the honor to be Dear Sir Your friend & servant,

Th: Jefferson

